DETAILED ACTION

Allowable Subject Matter
1.	Claims 12-14, 16-18, and 20-23, are allowed. 

2.  	The following is an examiner’s statement of reasons for allowance:  
The prior arts fail to disclose or reasonably teach a combination of a rotating tool and a protective device having a connecting element for releasable attachment to a hand-held surgical device, wherein a head of the rotating tool is a hollow cylinder having a rough surface or teeth disposed on a circular distal edge of the hollow cylinder and an open cavity within the hollow cylinder that receives bone cut by the rough surface or teeth, wherein the protective device is carried by the rotating tool and partially encompasses the circular distal edge of the head of the rotating tool and wherein the protective device extends axially in part over the circular distal edge of the rotating tool such that only a circular arc of the distal edge serves as a functional cutting region of the rotating tool that cuts a partially circular bone segment usable for bone regeneration, in combination with the elements and their arrangements as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hao D Mai/
Examiner, Art Unit 3772

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772